Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 13, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142914                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  RODNEY HANNA,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 142914
                                                                    COA: 289513
                                                                    Wayne CC: 07-732805-NH
  DARIO MERLOS, D.D.S.,
           Defendant-Appellant.

  _________________________________________/

         On April 5, 2012, the Court heard oral argument on the application for leave to
  appeal the March 3, 2011 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal,
  we REVERSE the judgment of the Court of Appeals and we REMAND this case to the
  Wayne Circuit Court for entry of an order granting summary disposition to the defendant.
  The plaintiff failed to “file with the complaint an affidavit of merit . . .” as required by
  MCL 600.2912d(1). See Scarsella v Pollack, 461 Mich 547, 549 (2000), and Ligons v
  Crittenton Hospital, 490 Mich 61, 84, 85 (2011).

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 13, 2012                      _________________________________________
           p0410                                                               Clerk